JUSTICE McCULLOUGH delivered the opinion of the court: The decedent Claire C. Parkhill died April 11, 1988. The circuit court of Livingston County admitted her will to probate on April 25, 1988. Homer filed a petition on September 20, 1988, requesting that court to fix a surviving spouse’s award for him. After a hearing, the court entered a comprehensive order on November 14, 1988, fixing the award in the minimum sum of $10,000. Petitioner has appealed, the only issue being whether the trial court erred in not awarding a surviving spouse’s award greater than the minimum where the estate was in excess of $1 million. In providing for a surviving spouse’s award, which is a second-class claim under section 18 — 10 of the Probate Act of 1975 (Act) (Ill. Rev. Stat. 1987, ch. 1101/2, par. 18 — 10), section 15 — 1(a) of the Act at times relevant here stated that such a person shall be allowed “such a sum of money as the court deems reasonable for the proper support of the surviving spouse for the period of 9 months after the death of the decedent in a manner suited to the condition in life of the surviving spouse and to the condition of the estate and such additional sum of money as the court deems reasonable for the proper support, during such period, of minor and adult dependent children of the decedent who reside with the surviving spouse at the time of decedent’s death.” (Ill. Rev. Stat. 1987, ch. 1101/2, par. 15—1(a).) We are involved here with the determination of a surviving spouse’s award under very unusual circumstances. This case concerns a situation where two couples had been good friends, and one wife and one husband died. Sometime thereafter the survivors married but the wife died 15V2 months thereafter. The husband was a physician who had lived well but entered this marriage with a negative net worth. The decedent was wealthy and had made substantial gifts to the husband by cash payments and placing property in joint tenancy with right of survivorship in him. The trial court found that joint tenancy assets, consisting almost entirely of assets previously owned by the decedent passing to the surviving spouse, included: A. City Bank of Bloomington (bank account) $ 51,799.16 B. Pontiac National Bank (bank account) $ 51,152.15 C. Commonwealth Edison Shares $ 18,198.75 D. MFS Municipal Bond Trust Shares $ 82,974.14 E. MFS High Yield Municipal Bond Trust $ 45,147.14 TOTAL $ 249,271.34 In addition to the liquid assets, the surviving spouse as joint tenant now owns a $40,000 to $50,000 motor home and a residence valued at over $100,000 but less than $180,000. His substantial debts, except one to his mother, have been paid. The surviving spouse’s negative net worth at the time of marriage is now a significant positive net worth. In reaching its decision, the circuit court placed great emphasis upon the enhancement of petitioner’s financial situation (1) upon marrying decedent; and (2) after her death by virtue of the joint tenancy property and the interests he received under her will. The court concluded no need existed to “supplement [petitioner’s] assets in order to provide a proper level of support.” In considering petitioner’s “condition in life,” the court concluded petitioner had enjoyed the same high standard of living before his marriage to the decedent as he had during that marriage, and he was continuing to do so after her death. The court concluded petitioner needed no further money to alleviate his financial condition. Homer’s principal contention in asserting error is that he and Claire lived a lavish life-style, travelling, shopping and spending all of their earned income. The evidence presented was principally that of Homer, an accountant, and exhibits of cancelled checks. Homer’s testimony as to present expenses indicated spending $220 to $300 per month in restaurants, maid service of $40 to $50, and a one-time clothing expense of $400. When asked concerning his budget or monthly expenses, he responded, “I can’t because its changeable from month to month.” As to vacations, “I don’t have any plans right now in mind, but I know that I need to get away from a lot of this business stuff and I hope to be on a vacation in the next couple of months.” Homer’s testimony was of little help to the trial court. He knew little about his expenses, what needed to be paid, or what was paid. The record does show in the four-month period preceding Claire’s death, a loan of $10,455 was paid, and an indebtedness on a home owned by him ($7,995) was paid. He testified he took care of the finances because of Claire’s condition of ill-being. The respondents argue that during this period of time some $110,000 in debts were paid.  The trial court properly took into consideration the nonprobate property received by Homer; the provisions of Claire’s will; Homer, in a 15-month period, went from being a high-living doctor with a substantial debt to a debt-free high liver, with joint tenancy assets of at least $350,000, a one-third interest in a $1.3 million estate, and the income for life in the balance.  The principal purpose of section 15 — 1 is to provide a surviving spouse with a sum of money to allow him to live for nine months in the manner he has been accustomed and to remove as many financial worries as possible during a difficult period.  There is not a plethora of cases in Illinois on the widow’s award. In giving meaning to the terms “reasonable,” “proper support,” “condition in life of a survivor,” and “condition of the estate,” it is proper for the trial court to look at the totality of the circumstances. Here it is clear there is no need for “support” in excess of the minimum; the “condition in life of a survivor” is a mass of substantial joint tenancy assets derived through the generosity of the decedent; the “condition of the estate,” provides a one-third interest in $1.3 million and a life estate in the balance. In re Estate of Caffrey (1983), 120 Ill. App. 3d 917, 922, 458 N.E.2d 1147, 1150, states: “The plain meaning of the statute does not support the restrictive view advocated by respondent. We do not believe the legislature intended a rigid and technical limitation to the court’s consideration of the assets left by the decedent in determining the support necessary for the surviving spouse. In our view the court may properly consider nonprobate assets which the surviving spouse has received.” In In re Estate of Handmacher (1965), 60 Ill. App. 2d 376, 208 N.E.2d 604, the decedent and his widow had lived together since their marriage and he was her only means of support. As stated in Handmacher, the statute “does not restrict the widow to the bare necessities of life, but rather provides for a sum of money which will allow her to live in the manner that she has been accustomed to for a period of nine months after the death of her spouse.” Handmacher, 60 Ill. App. 2d at 379, 208 N.E.2d at 606. In In re Estate of O’Neill (1982), 104 Ill. App. 3d 488, 432 N.E.2d 1111, the evidence did not show that the decedent ever financially supported the claimant after he left her house. In fact, nothing in the record showed the decedent ever financially supported the claimant during their marriage or how their marital life-style was different from her life-style before the marriage and after their separation. As indicated in O’Neill: “The court in the instant case met this objective. Claimant was living in the same manner as she had been while decedent was alive. The Handmacher court did not specify that a financially independent surviving spouse was required to receive more than the minimum amount.” 104 Ill. App. 3d at 489-90, 432 N.E.2d at 1112. As stated in Handmacher with respect to the legislation on spouse’s award: “This statute was designed to help alleviate the widow’s problems by removing as many of her financial worries as possible during this difficult period.” (Handmacher, 60 Ill. App. 2d at 380, 208 N.E.2d at 606.) We agree that the spouse’s award should be liberally construed. The similarity in this case and Handmacher is that the Handmachers had been accustomed to living on a rather lavish scale. In the instant case, Parkhill did not indicate there was a change in life-style, but rather that in fact he maintained the same life-style prior to his marriage to decedent as he did when he was married to the decedent. The consideration of the joint tenancy property in this case was proper. Homer did not show a need or entitlement to more than the minimum.  The purpose of section 15 — 1 being to provide support during a difficult period, it is proper for the trial court to consider nonprobate assets received by the surviving spouse. Certainly, the “condition in life of a survivor” is an appropriate consideration. Standing alone, Homer’s “condition in life” during this traumatic nine-month period was sufficient basis for the minimum award. The trial court did not abuse its discretion, and its order setting the minimum award is affirmed. Affirmed. SPITZ, J., concurs.